Citation Nr: 0210120	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  97-23 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
left shoulder.

2.  Entitlement to service connection for arthritis of both 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to June 
1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2000, the Board denied entitlement to service 
connection for arthritis in the left shoulder, and for 
arthritis of both hands.  The veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims (the 
Court).  In April 2001, Court vacated the October 2000 Board 
decision and remanded the case to the Board for compliance 
with the directives to include readjudication in light of the 
statutory requirements of the Veterans Claims Assistance Act 
(VCAA). Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000); including assuring that development of the case meets 
the new statutory requirements regarding notice to claimants 
of required information and evidence under § 5103, and 
regarding the duty to assist claimants under § 5103A.  


FINDINGS OF FACT

1.  Arthritis in the left shoulder and both hands was not 
manifest during service or within one year after separation 
from service.

2.  Arthritis in the left shoulder and both hands is not 
related to service



CONCLUSIONS OF LAW

Arthritis in the left shoulder and both hands was not 
incurred in or aggravated during the appellant's active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the statement of the 
case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
medical records as well as pertinent post-service medical 
reports identified by the veteran.  The RO has sought and/or 
obtained and associated with the claims folder, any records 
of relevant post-service treatment cited by the veteran.  The 
RO notified the veteran in January 2000 that one cited 
treatment provider had sent an invoice for prepayment prior 
to providing pertinent medical records.  The notification 
letter shows that the RO informed the veteran and the cited 
treatment provider that VA cannot pay for copies of medical 
records, and that the veteran would have to take care of the 
matter and obtain and submit those medical records.  The 
veteran did not respond to that request.  Also, the veteran 
has been afforded VA orthopedic examination during the 
appeal.  

By letter dated October 30, 2001, the Board notified the 
veteran that his case had been transferred to the Board, and 
as provided in the Court's order, advised him that he may 
submit additional argument and evidence in support of the 
current appeal within 90 days of the letter date.  In June 
2002, the veteran's representative submitted additional 
argument and provided a medical statement from a treating 
physician, along with a waiver of RO review in accordance 
with 38 C.F.R. § 20.1304(c)(2001).  Such waiver was 
unnecessary as this provision was removed effective February 
22, 2002.  See 67 Fed. Reg. 3104, 3105 (2002).  

Also in June 2002, the veteran was contacted by telephone and 
he stated that he did not have anything else to submit in 
support of his appeal.  VA has no duty pursuant to 38 U.S.C. 
§ 5103A to assist the veteran further in procuring evidence 
necessary to support his claim.  Consequently, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may be established when arthritis is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002)

The appellant's Verification of service DD Form 214 does not 
reflect combat service and he has not contended that his 
inservice injuries were incurred in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The appellant testified before the RO in August 1998 and 
before the undersigned in June 1999.  He testified that he 
was struck from behind by a van in service.  He went flying, 
and when he got up, his shoulder, back and legs were hurting.  
He sought treatment and the corpsman thought his wrist and 
hands were swelling.  After about a week the swelling went 
away, but he continued to have problems.  He was seen after 
service by Dr. Nevels who told him his injuries were going to 
develop into arthritis.  He was currently receiving treatment 
at the VA Medical Center and Dr. R. had told him his 
arthritis was service connected.

The appellant is competent to report that he was struck by a 
van and that his shoulders hurt and his wrists swelled.  Lay 
testimony is competent when it regards the observable 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 
However, the appellant lacks the medical training and 
expertise to diagnose arthritis in service or within one year 
after separation from service or to link post-service 
arthritis in his wrists/hands or arthritis/left rotator cuff 
injury to service.

Service medical records reflect that arthritis was not 
diagnosed in service.  In June 1969 the appellant rolled a 
vehicle going at a slow rate of speed.  He was well braced 
and had no complaints of pain.  No abnormalities were noted 
on physical examination.  There was no documentation that the 
appellant was hit by a van.  No abnormalities were noted as 
to his upper extremities at the time of his May 1970 
separation examination.

Post-service medical records show that in June 1970 the 
appellant struck a wall and broke the 4th metacarpal in his 
right hand.  Arthritis was not diagnosed.  Further, on VA 
examination in January 1971, the appellant reported an injury 
to the right shoulder after an inservice automobile accident 
in October 1967.  Arthritis was not identified in the hands 
or left shoulder at the conclusion of this examination.  Dr. 
Nevel's records documented a February 1982 complaint of pain 
and swelling in the left shoulder with injection of 
anesthetics for treatment.  X-ray examination of the left 
shoulder in June 1996 was negative.  On VA examination in 
February 1998, the appellant reported an inservice injury to 
his left shoulder for which he was treated and returned to 
duty.  On examination the left shoulder, both wrists and both 
hands were normal.  Arthritic changes were diagnosed in both 
wrists and post-service etiology was indicated.

The Board has considered the opinion of Dr. R., a VA staff 
rheumatologist, as contained in two statements provided in 
June 1999 and June 2002.  These two statements are 
essentially the same in content, with only a slight change in 
opinion as to the etiology of the veteran's arthritis in his 
wrists, explained below.  This physician indicated the 
appellant currently had poorly characterized arthritis, which 
was at least partially related to previous trauma as well as 
possible gout and perhaps another inflammatory component.  
The doctor stated that she had known the appellant for 
several years, and that there was not one single unifying 
diagnosis that explained all of his arthritis.  Dr. R. stated 
that the appellant had sustained a right shoulder injury in 
service, and thus shoulder arthritis was service-connected 
and that the veteran had severe arthritis in his wrists, the 
etiology of which was unclear.  

The only difference between the June 1999 opinion and that in 
June 2002, is that in the June 1999 statement, Dr. R. stated 
that it was possible that the process that caused the 
veteran's knee pain during his service years also caused the 
wrist arthritis.  She also stated that this would be 
difficult to prove or disprove.  In the June 2002 statement, 
Dr. R. stated that it is as likely as not the process that 
caused the veteran's knee pain during his service years also 
caused the wrist arthritis.  In both opinions, she stated 
that the etiology was unclear.

Dr. R. stated that the appellant injured his right shoulder 
in service, and then concluded that, "arthritis in this 
shoulder is certainly associated with this injury." After 
discussing the knees, she concluded that "shoulder arthritis" 
was service connected.  Without any further explanation by 
the physician, the Board affords little probative value to a 
statement regarding only a right-sided injury with a 
conclusion of a bilateral result.  This opinion never 
specifically discussed the left shoulder; therefore for the 
purpose of establishing service connection for arthritis in 
the left shoulder, it lacks significant probative value.

With regard to the claim for service connection for arthritis 
in both hands, Dr. R. indicated there was wrist arthritis of 
unclear etiology.  In her first opinion she opined that it 
was merely "possible" that this resulted from the same 
process that caused inservice knee pain, for which the 
veteran is service connected.  The use of such cautious 
language in this opinion is an expression of inconclusiveness 
on the doctor's part, and renders it of less probative value 
in the Board's consideration.  The Board does note that in 
Dr. R's recent opinion, she opined that it was "as likely as 
not" that this resulted from the same process that caused 
inservice knee pain, for which this appellant is service 
connected.

Nevertheless, the Board finds that Dr. R.'s opinion is 
outweighed by that of the VA examiner in April 2000.  The 
April 2000 opinion was furnished after review of the claims 
folder, which included the service medical records; therefore 
it is accorded more probative value when compared to an 
opinion that is furnished based upon no review.  This 
examiner also considered the history as given by the 
appellant, but after what was characterized as a careful 
review of the service medical records, the examiner found no 
evidence of left shoulder, bilateral wrist or bilateral 
finger problems in service, likewise no other evidence of 
arthritis in these joints during service.  This examiner's 
opinion that post-service arthritis in the wrists and hand 
and a rotator cuff injury in the left shoulder were not 
attributable to service is afforded great probative value 
because both the subjective history and the objective 
evidence were considered before the conclusion was reported.  
As to these two opinions, the negative evidence outweighs the 
positive.

The April 2000 examiner's conclusion that service connection 
is not warranted is supported by the post-service medical 
evidence which shows that within the same month after his 
separation from service, a right hand fracture was diagnosed 
and surgically treated, however, arthritis was not diagnosed 
in the right hand.  VA examined the appellant within the 
first year after separation from service and arthritis was 
not diagnosed in the hands, wrists or the left shoulder.  The 
Board has been presented with competent, and contemporaneous 
medical evidence where the joints in question were examined 
and which failed to show arthritis manifest to a compensable 
degree within one year after separation from service.

The inservice and post-service objective evidence in the 
record taken together with the competent medical opinion of 
the 2000 VA examiner outweighs the opinions provided by Dr. 
R. and the appellant's testimony.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ORDER

Service connection for arthritis of the left shoulder and 
both hands is denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

